internal_revenue_service department of the treasury tax_exempt_and_government_entities_division exempt_organizations examinations commerce street dallas texas release number release date date date org address ref org certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_4621 report of examination letter rev catalog number 34809f form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org - organization name xx - date ein - ein state - state issue whether org is organized and operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code should the organization exempt status be revoked since they no longer meet the organizational_test of sec_501 facts org was recognized as a tax exempt_organization under c of the internal_revenue_code in august 19xx the primary purpose of the organization was to teach minors safe boating and competitive sailing also to promote yacht racing to conduct regattas social events and other marine oriented activities on july 20xx org filed notice with division of corporations state of state requesting to have its name released because the organization was dissolved when the organization filed notice of dissolution with the state of state it no longer retained its exemption under section of the internal_revenue_code the organization failed to notify the irs of its dissolution filed with the state of state also the assets of the organization were not transferred to an organization described under c or to the federal state_or_local_government as required under the dissolution clause on december 20xx the organization filed articles of amendments to the articles of incorporation to add the employer_identification_number previously assigned to the dissolved organization with the same name of org the new organization cannot operate under the employer_identification_number of a dissolved entity the new organization should have obtained a new ein also a form_1023 application_for exemption should have been filed with the internal_revenue_service law sec_501 revenue code internal tax corporations and any community chest fund or foundation organized and operated exclusively for or educational_purposes or to foster national or international amateur sports competition but only if or equipment or for the prevention of cruelty to children or animals no part of the net its activities involve the provision of athletic_facilities public safety or part of charitable exempts scientific religious federal income literary testing from for all earnings_of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distribution of statements and political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such code section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides an organization is not operated exclusively for one or more exempt purposes only if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual s in sec_501 as persons having a personal and private interest in the activities of the organization sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests organizations that fail to meet the organizational_test and or the operational_test will result in a revocation of c exempt status governments position based on the facts of this examination the org does not qualify as being tax-exempt as an organization described in sec_501 of the internal_revenue_code the original org is already dissolved as a c with the state of state the new organization is not recognized by the irs as exempt under sec_501 the organization changed its organization structure and is deemed a new entity the organization is no longer operated exclusively for c purposes as defined by the internal_revenue_code and the regulations the organization has ceased its operations on september 20xx based on a conversation with the organization's executive director he is unaware of any substantial exempt_activities being conducted the organization has some unused assets boats in disarray due to the organization's idleness with its the organization is not operating exclusively for one or more exempt purposes specified in c of the internal_revenue_code the organization is not furthering its exempt_purpose by being inactive and not planning to perform any exempt_activities in the future and therefore does not qualify for exemption under c of the internal_revenue_code the organization's officials understand that they fail to qualify for exemption taxpayers position the organization's executive director understand that the organization fails to qualify for exemption under internal_revenue_code sec_501 and agrees to the proposed revocation conclusion the organization does not meet the organizational_test and accordingly fails to qualify for exemption under sec_501 of the internal_revenue_code the organization's exemption status is being revoked effective january 20xx any contributions to the organization are no longer deductible as charitable_contributions
